Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grzesiak (2012/0268373) hereinafter, Grzesiak

In regards to claim 1, Grzesiak teaches an electronic device comprising: one or more sensors (fig. 1 (60));  
	a memory (fig. 1 (30));  and 

    PNG
    media_image1.png
    569
    623
    media_image1.png
    Greyscale

	a processor, wherein the processor is configured to (fig. 1 (10)): 

    PNG
    media_image2.png
    807
    635
    media_image2.png
    Greyscale

	check a distance between [0040] the electronic device and a user using the one or more sensors [0041-0050], detect a gesture of the user by operating in a first gesture mode based on the checked distance satisfying a designated range (fig. 2b 1st, 2nd, 3rd, set values)), using the one or more sensors(fig. 5 (60)), and 
	detect a gesture of the user by operating in a second gesture mode based on the checked distance deviating from the designated range (fig. s202-s205)) , and 



In regards to claim 11, Grzesiak teaches method of operating an electronic device, comprising: 
	checking a distance between the electronic device and a user using one or more sensors; (fig. 2a (s203)) 
	detecting a gesture of the user by operating in a first gesture mode based on 
the checked distance satisfying a designated range using the one or more 
sensors (fig. s202)), and detecting a gesture of the user by operating in a second gesture mode based on the checked distance deviating from the designated range;  and  [0040-0053]
	performing an operation corresponding to a valid gesture based on the detected 
gesture being recognized as the valid gesture (fig. 2a s206)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al (2014/0168062), hereinafter, Katz.

In regards to claim 1, Katz teaches an electronic device comprising: one or more sensors (fig. 3 (6));  
	a memory (fig. 1 16));  and 

    PNG
    media_image3.png
    714
    504
    media_image3.png
    Greyscale

	a processor, wherein the processor is configured to (fig. 1 (12)): 
	check a distance between the electronic device and a user using the one or more sensors, [0053] “The processor 12 may be configured to determine the location and distance of the user from the display 4.”) (fig. 2 (230))
	detect a gesture of the user by operating in a first gesture mode based on the checked distance satisfying a designated range (fig. 2 (220) and 240)), using the one or more sensors (fig. 1 (6)), and 

as the valid gesture [0060-0065].
	[0064] Moreover, for example, the processor 12 may be configured to generate a plurality of actions, each associated with a differing relative position of the gesture location to the control boundary.  For example, if a first gesture (e.g. left to right gesture) crosses a control boundary near the control boundary top, the processor may be configured to generate a first action, while if the same first gesture, crosses the control boundary near the control boundary bottom, the processor may be configured to generate a second action.  Another example, if a gesture that crosses the control boundary begins at a location outside of the control boundary by more than a predetermined distance, the processor may be configured to generate a first action.  However, if a gesture that crosses the control boundary begins at a location outside of the control boundary by less than a predetermined distance, the processor may be configured to generate a second action.  By way of example only, the first action may cause an application to shut down while the second action may close a window of the application.
 


In regards to claim 11, Katz teaches method of operating an electronic device, comprising (abstract): 
	checking a distance between the electronic device and a user using one or more sensors [0053-0060];  
	detecting a gesture of the user by operating in a first gesture mode based on 
the checked distance satisfying a designated range using the one or more 
sensors, and (fig. 3 (area boundary)

mode based on the checked distance deviating from the designated range (fig. 2 (210-240));  and 
	performing an operation corresponding to a valid gesture based on the detected 
gesture being recognized as the valid gesture (fig. 2 (250)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Holz (2014/0340524) hereinafter, Holz

In regards to claim 2, Katz teaches the electronic device of claim 1, wherein the processor is configured, as a part of the detecting the gesture of the user by operating 
	Katz fails to teach recognize only a gesture detected in one designated area of the first area and the second area as a valid gesture. 
	However, Holz teaches recognize only a gesture detected in one designated area of the first area and the second area as a valid gesture[0027].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Katz to further include recognize only a gesture detected in one designated area of the first area and the second area as a valid gesture as taught by Holz in order to better determine user’s intent.[005] 
 
In regards to claim 3, Katz in view of Holz teaches electronic device of claim 2, wherein the processor is configured to adjust the determined second area based on the state of the user [007, 0023, 0027] Holz. 
In regards to claim 4, Katz in view of Holz teaches electronic device of claim 2, wherein the processor is configured to: receive a user input checking the intention of the user in response to detecting the gesture, and change the first area and the second area based on the received user input.[007,0026-0028,0034] Holz 
In regards to claim 5, Katz in view of Holz, see rational of claim 2, teaches the electronic device of claim 1, further comprising: a communication circuit, wherein the 
when a gesture of the user controlling the external device is recognized, receive information on content being executed from the external device, and determine an area in which the gesture of the user is detected based on the received information on the content (fig. 3a (306) Holz and (fig. 3 delta z) [0056, 0070-0071] Katz.
In regards to claim 6, Katz in view of Holz teaches electronic device of claim 5, wherein the area in which the gesture of the user is detected is determined in consideration of physical characteristics of the user.[0056, 0069] Katz and [0027] Holz
In regards to claim 7, Katz in view of Holz, see rational of claim 2, teaches the electronic device of claim 1, wherein the processor is configured, as a part of the detecting the gesture by operating in the second gesture mode, to: configure a reference axis based [0027] Holz on a location related to the user (fig. 3a (308)) Holz, determine a third area located in a first direction perpendicular to the reference axis from the reference axis and a fourth area located in a second direction opposite the first direction from the reference axis, and recognize only a gesture in the first direction (fig. 3a bottom 306) Holz among gestures detected in the third area as a valid gesture, and recognize only [0024] Holz a gesture in the second direction among gestures detected in the fourth area as a valid gesture.[0027] Holz
In regards to claim 8, Katz in view of Holz teaches electronic device of claim 2, wherein the processor is configured to: determine the first area and the second area, and then recognize a gesture detected in the first area as a valid gesture when the 
In regards to claim 12, Katz in view of Holz, see rational of claim 2, teaches the method of claim 11, as a part of the detecting the gesture by operating in the second gesture mode, further comprising: determining, based on a location related to the user, a first area including a peripheral space within a first distance from the location and a second area including a peripheral space within a second distance larger than the first distance from the location and not including the first area;  and recognizing only a gesture detected in one designated area of the first area and the second area as a valid gesture.[0027[ Holz and (fig. 3 delta z) [0056, 0070-0071] Katz
In regards to claim 13, Katz in view of Holz teaches method of claim 12, wherein the determined second area can be adjusted based on the state of the user. [007, 0023, 0027] Holz.
In regards to claim 14, Katz in view of Holz teaches method of claim 12, further comprising: receiving a user input checking the intention of the user in response to detecting the gesture;  and changing the first area and the second area based on the received user input. [007,0026-0028,0034] Holz
In regards to claim 15, Katz in view of Holz teaches method of claim 11, see rational of claim 2, wherein the detecting the gesture by operating in the second gesture mode includes: transmitting a signal for communication connection with an external device to the external device through a communication circuit when a gesture of the user controlling the external device is recognized, receiving information on content being executed .


Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GRANT SITTA/Primary Examiner, Art Unit 2694